The opinion in this case tends to defeat the Insurance Code of 1937, designed by experts in insurance law to cover every company doing an insurance business in Illinois. Section 121 of the code requires every company entering into a contract of insurance, as insurer, to have a certificate of authority from the State Director of Insurance, yet this opinion holds the code inapplicable to the defendant insurance company. Specifically, the department contends that the Life Insurance Assessment act of 1893 applies to defendant. The opinion takes a contrary view. In my judgment, defendant comes within the reserve fund provisions of the act of 1893 because only an excess of reserves over $100,000 may be used for other purposes than the payment of death or disability benefits. Furthermore, the defendant is not exempt from this act, because it is not a fraternal order with a lodge system, does not limit its certificate holders to one order or fraternity, and is not a benevolent society.
If defendant comes within the provisions of the act of 1893, it also falls within the provisions of the Assessment act of 1927, and within the Insurance Code of 1937. Provision is made in the code and in the act of 1927 to protect policies previously written, so there would be no impairment of contract. Only future policies written by the companies are subject to the new contract requirements. This is a complete answer to the main reasoning of the foregoing opinion. *Page 113